     Case: 1:19-cr-00669 Document #: 16 Filed: 09/27/19 Page 1 of 1 PageID #:117

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

UNITED STATES OF AMERICA
                                         Plaintiff,
v.                                                       Case No.: 1:19−cr−00669
                                                         Honorable Edmond E. Chang
Gregg Smith, et al.
                                         Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, September 27, 2019:


        MINUTE entry before the Honorable Edmond E. Chang as to Michael Nowak:
Applications by David Meister, Jocelyn Emily Strauber and Chad Eric Silverman to
appear pro hac vice on behalf of Defendant Michael Nowak are granted. Emailed notice
(slb, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
